Citation Nr: 0731138	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma, including 
due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1964 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
Jurisdiction was later transferred to the RO in Nashville, 
Tennessee.  In March 2003, the veteran testified at a hearing 
at the RO before the undersigned.  A transcript of the 
proceeding is of record.

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus has been diagnosed and is presumed to 
be causally related to exposure to herbicides during the 
veteran's military service in the Republic of Vietnam.  

2.  PTSD has been diagnosed and medically attributed to the 
veteran's service.  




CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the veteran's claims for service 
connection for PTSD and diabetes mellitus, in full, these 
claims are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  




Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 (e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to an 
herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  

Diseases associated with exposure to certain herbicide agents 
(listed under 
§ 3.309(e)) can be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or diabetes 
mellitus) is one of the diseases associated with herbicide 
agents under § 3.309(e).  In order to be 
service-connected under 38 C.F.R. § 3.309(e), the diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2007) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV) and be supported by findings on examination), 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Legal Analysis

Diabetes Mellitus

The veteran served on the U.S.S. Nicholas during the Vietnam 
Era from July 1964 to June 1968.  The National Personnel 
Records Center (NPRC) has verified that the U.S.S. Nicholas 
was in the waters of the Republic of Vietnam from December 
1966 to January 1967, from March to April 1967, in March and 
April 1968, and from May to June 1968.  The veteran has 
asserted that he went ashore in Da Nang on several occasions 
and was exposed to herbicides.  He claims this exposure 
caused his diabetes mellitus.

Private medical records from Dr. Meyers establish a diagnosis 
of non-insulin dependent diabetes mellitus beginning in June 
1998.  Later records show this condition was controlled 
through a restrictive diet.  Therefore, the veteran's 
diabetes has manifested to a degree of 10 percent or more.  
38 C.F.R. 4.120, Diagnostic Code 7913 (2007).  The RO denied 
his claim because there was no evidence he went ashore in 
Vietnam and therefore exposure to herbicides could not be 
presumed.

In July 2007, the veteran submitted additional evidence 
supporting his contention that he went ashore in Da Nang, 
Vietnam.  He waived initial consideration of this evidence by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).  He 
submitted a copy of a Cruise Journal apparently for the 
U.S.S. Nicholas in 1968.  It indicates the U.S.S. Nicholas 
was in Da Nang in March 1968.  He also submitted a copy of an 
undated letter that he wrote, which mentions that he was 
allowed "base liberty" and went to the "EM club."  He said 
it was the first time on solid ground in 23 days.  He also 
submitted a copy of his journal dated in January 1967, which 
indicates he was in Da Nang Harbor and allowed to go to the 
EM club on liberty.  According to the NPRC's records, this is 
consistent with when the U.S.S. Nicholas was in the waters of 
Vietnam.  

The Board finds there is sufficient evidence that the veteran 
went ashore and served in the Republic of Vietnam.  
Therefore, it is presumed that he was exposed to herbicides 
and it is presumed that his diagnosis of diabetes mellitus is 
due to this exposure.   For these reasons, service connection 
for diabetes mellitus must be granted.  


PTSD

The veteran contends that he has PTSD with depression due to 
several stressors during his service in Vietnam.  In December 
2004, he said he recalled experiencing endless hours of shore 
bombardment, searching sampans, and boarding parties on 
Vietnamese junks (see VA Form 21-4138).  He said he was 
assigned to gunfire support in the Saigon River and was 
subject to heavy mortar fire in Da Nang.  He said he helped 
retrieve casualties.  A December 2003 VA treatment record 
indicates he reported similar incidents, stating that he had 
never been shot, but recalled seeing other Americans shot and 
killed.  In July 2007, he testified to similar events.

The VA treatment records indicate a confirmed diagnosis of 
PTSD by a psychologist in December 2003.  The veteran was 
also diagnosed with depressive disorder.  Later records show 
continued treatment for PTSD and depression.  The RO denied 
service connection for PTSD because there was no evidence 
corroborating his claimed in-service stressors.  

The veteran's DD-214 indicates he was awarded the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Republic of Vietnam Campaign Medal.  These medals do not 
necessarily denote combat exposure.  His service medical 
records also do not indicate he was involved in combat.  His 
personnel records show that service members of the U.S.S. 
Nicholas received hostile fire pay in December 1966, January 
1967, and April 1967.   This indicates he may have engaged in 
combat with enemy, but is not necessarily dispositive of the 
issue.

In July 2007 the veteran submitted additional evidence 
supporting his claimed in-service stressors and he waived 
initial consideration of this evidence by the RO.  The Cruise 
Journal indicates the U.S.S. Nicholas arrived in Da Nang and 
fired 25 rounds destroying five sampans, three buildings, one 
bunker and damaging three sampans and two buildings.  In the 
veteran's journal, he noted that bombs were being dropped all 
around Da Nang harbor in January 1967.  This is consistent 
with personnel records showing hostile fire pay in January 
1967.

Resolving reasonable doubt in the veteran's favor, the Board 
finds there is sufficient evidence to support his claimed in-
service stressors.  The receipt of hostile fire pay, the 
Cruise Journal, and his journal notes support his contention 
that he was exposed to heavy mortar fire in Da Nang.  
Furthermore, he has a diagnosis of PTSD that has been linked 
to these in-service stressors.  Therefore, service connection 
for PTSD must be granted.


ORDER

The claim for service connection for diabetes mellitus is 
granted.

The claim for service connection for PTSD is granted.


REMAND

The veteran also claims he has asthma due to exposure to 
asbestos during his military service.  The evidence indicates 
he was a sonar technician on the U.S.S. Nicholas and 
therefore was likely exposed to asbestos.  Although he no 
longer smokes, he has a 14-year history of smoking 1 pack of 
tobacco cigarettes per day.  A July 2003 letter from Dr. 
Wilhoite states that the veteran developed a respiratory 
disease and asthmatic problems due to exposure to asbestos.  
The veteran's VA treatment records note a diagnosis of asthma 
on the "problem list" but there is no record of any ongoing 
treatment.  The results of an April 2002 pulmonary function 
test indicated normal spirometry and diffusion.  An October 
2005 chest X-ray showed no osseous or pleural abnormalities, 
but a prior August 2003 chest X-ray reported mild chronic 
obstructive pulmonary disease (COPD) despite no evidence of 
infiltrates or congestive changes.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In this case, there is evidence the 
veteran may have a current respiratory disorder and there is 
evidence of possible asbestos exposure during service, but a 
medical examination is needed before a decision is made.

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has a current respiratory 
disorder, including asthma and COPD.  If 
he does, the examiner is asked to express 
an opinion on whether any respiratory 
disorder is at least as likely as not 
(meaning 50 percent probability or 
greater) related to the veteran's military 
service, including exposure to asbestos.  

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

The examiner should review the claims 
file, including a complete copy of this 
remand.  The examiner must note that he or 
she has reviewed the claims file.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


